ING Life Insurance and Annuity Company and its Variable Annuity Account B GROUP VARIABLE ANNUITY CONTRACTS FOR EMPLOYER-SPONSORED DEFERRED COMPENSATION PLANS Supplement Dated January 24, 2014, to the Contract Prospectus and Contract Prospectus Summary each dated May 1, 2013, as amended. PRODUCERS’ 409A INCENTIVE SAVINGS AND DEFERRED COMPENSATION PLANS This supplement updates and amends certain information contained in the Contract Prospectus and Contract Prospectus Summary for participants in the Producers’ 409A Incentive Savings and Deferred Compensation Plans and for participants in certain predecessor nonqualified plans for producers (the “Plan”). Please read it carefully and keep it with your Contract Prospectus and Contract Prospectus Summary for future reference. IMPORTANT INFORMATION ABOUT THE
